Citation Nr: 1758823	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  15-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to reimbursement of medical expenses for an injury sustained on April 24, 2013.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.W., friend


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision of the Department of Veterans Affairs (VA) Medical Center in Albany, New York.

The Veteran testified before the undersigned in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran fractured her arm on April 24, 2013.  She testified about a series of events which ultimately led to her having surgery to repair the fractures on May 3, 2013.  The surgeon also performed "an urgent carpal tunnel decompression" the same day according to a Report of Operation.  

Unfortunately, the record does not specifically establish the medical providers for whom the Veteran seeks reimbursement nor the amounts for each provider.  It contains billing statements - some of which are illegible - for treatment related to the fracture, surgery, and post-surgical treatment.  Therefore, while it appears that VA only considered expenses incurred on May 3, 2013 in its June 2013 decision, the Veteran is possibly seeking reimbursement for expenses incurred prior to and after this date.  Before the Board can determine whether reimbursement is warranted, it needs to know specifically what expenses the Veteran is claiming. 


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the expenses for which she is seeking reimbursement.  The undersigned would find an itemized list - to include the date, provider, nature of expense, and whether any portion was paid by insurance - helpful.  Be as specific as possible.

The Veteran is advised that simply resubmitting the billing statements already contained in her claims file is NOT ADEQUATE.  

2. Ask the Veteran to submit the letter from "the doctor who did the surgery," as described on page 11 of the June 2015 hearing transcript.  It is unclear if the letter the Veteran cited is the Report of Operation she previously submitted in March 2014.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




